Citation Nr: 1031157	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder; bipolar I 
disorder, mixed type; bipolar disorder, manic type, with 
psychotic features; major depressive episode with psychotic 
features; manic depression; schizoactive disorder; 
schizoaffective disorder; schizophrenia; anxiety disorder; 
polysubstance abuse; polysubstance dependence; alcohol, cocaine, 
and marijuana dependency; and alcohol and drug dependence and 
anxiety in a schizoid, borderline, and paranoid personality 
(hereinafter referred to as "acquired psychiatric disorder").

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to December 
1981 and from December 1983 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that there was no new and 
material evidence to reopen a claim of entitlement to service 
connection for bipolar disorder, manic type, with psychotic 
features.  The Veteran appealed this finding.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, VA 
must construe the claim to include any and all of the Veteran's 
currently diagnosed psychiatric disabilities.  Id.  Here, the 
Veteran filed a claim for entitlement to service connection for 
bipolar disorder.  The medical evidence of record, however, 
indicates that he also has diagnoses of bipolar I disorder, mixed 
type; bipolar disorder, manic type, with psychotic features; 
major depressive episode with psychotic features; manic 
depression; schizoactive disorder; schizoaffective disorder; 
schizophrenia; anxiety disorder; polysubstance abuse; 
polysubstance dependence; alcohol, cocaine, and marijuana 
dependency; and alcohol and drug dependence and anxiety in a 
schizoid, borderline, and paranoid personality.  Therefore, the 
Board has recharacterized the issues on appeal as indicated above 
to include these disorders in addition to bipolar disorder.

The Veteran requested a hearing before a member of the Board at 
his local RO in his July 2006 substantive appeal on a VA Form 9 
as well as in a November 2006 statement on a VA Form 9.  The 
hearing was scheduled for August 2007, but subsequently was 
cancelled by the Veteran.  His hearing request therefore is 
considered withdrawn.

The reopened claim of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The issue of entitlement to a pension due to a nonservice-
connected acquired psychiatric disorder has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.


FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied the 
Veteran's original claim of service connection for a nervous 
condition.  The Veteran was provided notice of that decision in 
February 1985, along with his appellate rights, but he did not 
appeal and that decision became final.  

2.  In a May 1993 rating decision and a March 1997 letter, the RO 
denied the Veteran's application to reopen a claim of entitlement 
to service connection for bipolar disorder because no new and 
material evidence had been submitted.  The Veteran did not appeal 
these actions.

3.  The evidence received subsequent to the March 1997 RO rating 
action relates to an unestablished fact necessary to 
substantiate, and raises a reasonable possibility of 
substantiating, the claim of entitlement to service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's February 1985, May 1993 and March 1997 rating 
actions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2009).

2.  New and material evidence has been received since the March 
1997 denial of the claim of service connection for an acquired 
psychiatric disorder; thus, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the issue 
of whether new and material evidence has been received to reopen 
the previously denied claim of service connection for an acquired 
psychiatric disorder, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of notification 
and assistance with respect to reopening previously denied 
claims.  In other words, despite any defect in the notice 
provided to the Veteran regarding new and material evidence, the 
matter is subsequently reopened by the Board; thus, any defect in 
this regard results in harmless error.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).


II.  New and Material Evidence to Reopen Claim

The Veteran seeks service connection for an acquired psychiatric 
disorder.

In a February 1985 rating decision, the RO adjudicated the 
Veteran's original claim of service connection for a nervous 
condition.  After noting that he was discharged as undesirable 
due to his in-service diagnosis of mixed personality disorder, 
chronic, manifested by passive aggressiveness and immature 
personality traits as well as his associated alcohol abuse, the 
RO denied service connection.  The rationale provided was that 
the Veteran's personality disorder was a congenital or 
developmental abnormality.

An application to reopen this claim, recharacterized as a claim 
of entitlement to service connection for an acquired psychiatric 
disorder, was granted in a May 1993 rating decision; but, the 
underlying claim of service connection was denied.  Although the 
Veteran was diagnosed with bipolar disorder, the RO found that 
this disorder was not incurred in service or manifested to a 
compensable degree within 1 year of discharge and that no 
relationship could be established between this disorder and his 
in-service personality disorder.

The RO again declined to reopen the claim in March 1997, this 
time characterized as a claim of entitlement to service 
connection for bipolar disorder.  Here, the RO found that no new 
and material evidence had been submitted since the May 1993 
rating decision.  The pertinent evidence of record considered in 
reaching this finding included the Veteran's service treatment 
records and private treatment records from Mississippi State 
Hospital dated from April 1989 to March 1990.

The Veteran did not appeal the March 1997 rating action, and as 
such it became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, the Secretary shall reopen and readjudicate a 
final decision that has been disallowed if new and material 
evidence pertaining to the claim is submitted.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's March 1997 rating action, voluminous 
medical and lay evidence regarding the Veteran's acquired 
psychiatric disorder was associated with the claims file.  
Included among this evidence were treatment records dated from 
April 1997 to May 2004 from the North Mississippi Medical Center.  
A May 2004 Report of Psychological Evaluation (Report) from this 
facility contains a diagnosis of alcohol and drug dependence and 
anxiety in a schizoid, borderline, and paranoid personality.

This Report is new in that it was not considered as part of the 
previous adjudication of the Veteran's claim.  It also is 
material.  The diagnosis rendered therein suggests that a 
potential nexus may exist between the Veteran's current acquired 
psychiatric disorder, particularly his anxiety, schizo symptoms, 
and substance dependence, and the personality disorder he was 
diagnosed with during service.  As such, the Report directly 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  It is not cumulative or 
redundant of evidence previously considered because this evidence 
did not include any indication of such a potential nexus.  
Presuming the credibility of this evidence, as required by 
Justus, a reasonable possibility of substantiating the Veteran's 
claim has been raised.  The Report thus constitutes new and 
material evidence under the provisions of 38 C.F.R. § 3.156(a) 
and provides a basis upon which to reopen the Veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent, and only to this extent, 
the appeal is granted.




REMAND

Unfortunately, the issue of entitlement to service connection for 
an acquired psychiatric disorder must be remanded for additional 
development.  Such remand is necessary to ensure that there is a 
complete record so that the Veteran is afforded every possible 
consideration.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  A medical examination and/or medical opinion 
is necessary when there is:  (1) competent evidence that the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that he 
suffered an event, injury or disease in service or manifested 
certain diseases during an applicable presumption period; (3) an 
indication that the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Court has stated that the third requirement establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  McLendon, 20 Vet. App. 79.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  Id.

A review of the claims file reveals that to date, VA has neither 
afforded the Veteran a medical examination nor solicited a 
medical opinion regarding his claim.  Fulfillment of VA's duty to 
assist requires the provision of such a medical examination and 
opinion.  As noted above, the May 2004 Report of Psychological 
Evaluation from the North Mississippi Medical Center suggests 
that a potential nexus may exist between the Veteran's current 
acquired psychiatric disorder and the personality disorder he was 
diagnosed with during service.  No other evidence regarding this 
potential nexus is before the Board.  Therefore, the record 
currently is not sufficient to permit adjudication of the claim.  
A remand is necessary to arrange for the Veteran to undergo an 
appropriate medical examination and for an opinion to be rendered 
regarding the etiology of any psychiatric disorder diagnosed 
consistent with the DSM-IV found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the nature, 
extent, onset, and etiology of any 
psychiatric disorder found to be present.  
The claims file shall be made available to 
and reviewed by the examiner.  The 
examiner shall note such review, and 
identify important medical and lay 
evidence gleaned therefrom, in an 
examination report.  All indicated studies 
deemed necessary shall be performed, and 
all findings shall be reported in detail.  
If a psychiatric disorder consistent with 
the DSM-IV is diagnosed, the examiner 
shall opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the disorder was 
incurred in service or otherwise is 
related to service.  In rendering this 
opinion, specific comment shall be made 
regarding the Veteran's in-service 
diagnosis of a personality disorder, and 
whether that was likely the correct 
diagnosis at that time, and/or whether the 
Veteran may have had other underlying 
psychiatric conditions in lieu of, or in 
addition to, a personality disorder at 
that time.  In addition, the examiner 
should opine as to whether the Veteran's 
current psychiatric disorder, as likely as 
not had its onset during service, based on 
the Veteran's reported history, the lay 
statements in the claims file regarding 
the onset of symptoms, and the other 
medical evidence of record.  A complete 
rationale for all opinions expressed shall 
be provided in the examination report.

3.  Then readjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


